QUAYLE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 2, 5, 7, 11, 14, and 16 are objected to because of the following informalities:
The following changes should be made to improve claim language clarity:
On line 2 of claims 2 and 11 respectively, change each occurrence of “or a tunable bandpass filter or a tunable” to --, a tunable bandpass filter, and a tunable--.
On line 1 of claims 5, 7, 14, and 16 respectively, insert --the-- before each occurrence of “at least”. 
Appropriate correction is required.
Allowable Subject Matter
Claims 1-18 are allowed.
As per claims 1 and 10, Granger-Jones et al. US 2013/0241666, as cited by the Applicant, discloses in Fig. 3 a filter comprising a tunable filter 26 that is configured to be selectively coupled to ground, and through a first switch S1, the tunable filter having an effective capacitance C1 when the tunable filter is coupled to a signal path at Port 1 to filter unwanted frequencies; and a bypassable compensation capacitor CS2 configured to be selectively coupled to the signal path (via switch S3). However, Granger-Jones et al. does not disclose the bypassable compensation capacitor having a capacitance value that approximately matches the capacitive value, and substitutes for, the effective capacitance of the tunable filter.
Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Bakalski et al. US 2015/0311922 discloses in Fig. 1 a programmable capacitor 104 that provides impedance matching to filter 112.
Conclusion
7.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843